                       Case 1:20-cv-08947-JPC Document 18
                                                       17 Filed 12/14/20 Page 1 of 1
                                                       U.S. Department of Justice
              [Type text]
                                                                         United States Attorney
                                                                         Southern District of New York
                                                                         86 Chambers Street
                                                                         New York, New York 10007

                                                                         December 14, 2020




              VIA ECF
              Hon. John P. Cronan
                                                                                                    12/14/2020
              United States District Judge
              United States District Court
              500 Pearl Street
              New York, New York 10007

                       Re:       Karaki v. Kendall, et al., No. 20 Civ. 8947 (JPC)

              Dear Judge Cronan:

                      This Office represents the government in this action in which plaintiff seeks an order
              compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate his Immigrant
              Petition by Alien Entrepreneur (Form I-526). On behalf of the government, I write respectfully to
              request an extension of time of 60 days to respond to the complaint (i.e., from January 4, 2021 to
              March 5, 2021). I also respectfully request that the initial conference presently scheduled for
              January 21, 2021 be adjourned to a date at least one week after March 5, 2021.

                     The extension is respectfully requested because USCIS expects to assign the petition to an
              adjudicator within the next few weeks and anticipates that it will be able to take adjudicative action,
              barring unforeseen circumstances, within the time period requested, which would render this
              action moot. This is the government’s first request for an extension of the deadline to respond to
              the complaint and to adjourn the initial conference. Plaintiff’s counsel consents to these requests.

                       I thank the Court for its consideration of this letter.

Defendants' request is GRANTED. Defendants shall respond to              Respectfully submitted,
the Complaint no later than March 5, 2021. The Initial Pretrial
Conference scheduled for January 21, 2021, at 2:00 p.m. is               AUDREY STRAUSS
hereby adjourned sine die. The parties are further ORDERED to            Acting United States Attorney
file a joint status letter with the Court on March 15, 2021,
reporting on the status of Plaintiff's petition.
                                                                   By:    s/ Michael J. Byars
The Clerk of Court is respectfully directed to close the motions
                                                                         MICHAEL J. BYARS
pending on Dkts. 16 and 17.                                              Assistant United States Attorney
                                                                         Telephone: (212) 637-2786
SO ORDERED.                                                              Facsimile: (212) 637-2786
Date: December 14, 2020                                                  E-mail: michael.byars@usdoj.gov
                              ___________________________
New York, New York            JOHN P. CRONAN
                              United States District Judge

                cc: Counsel of record (via ECF)
